This is the second appeal in this case. The opinion in the first appeal is reported in 129 S.W.2d 887, 344 Mo. 848. In that appeal, we held it was unlawful for the respondent to be paid out of appropriations to the Legal Department for services rendered by respondent as special attorney for the Insurance Department; but we held that respondent did have a right of recoupment *Page 743 
if he could show a sufficient unexpended portion of the appropriation to the Insurance Department was transferred to the general revenue of the State, and he could have been legally paid for his services and expenses out of that appropriation.
At the retrial of this case, it was stipulated there was enough money out of the [1049] Insurance Department's appropriation for "personal service" in 1931 which was transferred to the general revenue of the State to pay respondent his fees and expenses.
The appellant admits the Appropriation Act for the Insurance Department is broad enough to permit respondent to be paid his expenses, but contends this Act is not broad enough to pay him attorney's fee.
[1] The appellant's contention is stated as follows: "The appropriation to the Insurance Department for the biennium of 1931-1932 for personal services was to pay `salaries' of certain employees but contained no provision for payment of `fees' to counsel for the Insurance Department."
Appellant contends the word "salary" could not include an attorney's fee, and relies upon the case State ex rel. Attorney General v. Speed, 81 S.W. 1260, 183 Mo. 186, l.c. 198, which holds that salary is regarded as a per-annum compensation, as applied to the facts of that case.
The Appropriation Act in question is found on Page 124, Laws of Missouri, 1931, and reads as follows:
"Sec. 15. Insurance department. — There is hereby appropriated out of the state treasury, chargeable to the insurance department fund, the sum of four hundred one thousand and twenty-two ($401,022) dollars for the purpose of paying the salaries, wages and per diem of the officers and employees and other expenses of the insurance department, as follows:
"A. Personal Service: The salaries of the superintendent of insurance, deputy superintendent, chief clerk, chief examiner, actuary, counsel, chief rater, assistant actuary, assistant actuary (workmen's compensation), file clerk, revenue clerk, license clerk, stenographers, assistant policy clerk, securities clerk, other clerks, chief fire insurance examiner, 1 deputy at Kansas City, 1 deputy at St. Louis, 2 financial agents, St. Louis and Kansas City, 1 Hollerith operator, actuarial clerk, janitor, and other clerks, stenographers and attorneys; also temporary help consisting of special examiners and the payment of clerical help, per diem of examiners and attorneys' fees in connection with winding up, dissolving, or settling defunct companies whose assets are not sufficient to pay such expenses and other clerks, stenographers, and janitors ........................ $269,460."
It is to be noted that the appropriation for personal service is not limited to "salaries," but the Act says "salaries,wages, and per diem of officers and employees and other expenses of the Insurance Department." (Italics ours.) *Page 744 
We think respondent's fee would come within the meaning of "wages." The word "fee," as used in the respondent's contract of employment, would mean compensation for professional service. The word "wages" means "that which is pledged or paid for work or services." See Webster's International Dictionary, 2nd Edition.
The word "salaries," as used in the sentence following this phrase, includes "salaries, wages and per diem of the officers and employees and other expenses." It is a cardinal rule of construction when interpreting a statute the courts must give every word, phrase, and sentence a meaning, if possible.
So we hold the word "salaries," as used in that sentence, refers to the words and phrases "salaries, wages and per diem . . . and other expenses," found in the preceding paragraph. To hold otherwise, would be to ignore the words "wages" and "per diem" and the phrase "other expenses." Therefore, the sentence, "The salaries of the superintendent of insurance . . . and attorneys," would include attorneys' fees.
[2] In so making this construction, we are not unmindful that appropriation acts must be strictly construed. Meyers v. Kansas City, 18 S.W.2d 900, 323 Mo. 200.
From what we have said, it follows that the judgment of the trial court must be affirmed. It is so ordered. Hyde, Clark andDouglas, JJ., concur; Ellison, C.J., dissents in separate opinion in which Leedy, J., concurs; Gantt, J., not sitting.